Citation Nr: 0312902	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-10 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for limitation of motion 
of the right ankle, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran has active military service from March 1969 to 
January 1972.

This matter comes before the Board of Veterans Affairs 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. The veteran and his representative 
appeared before a Veterans Law Judge at a hearing at the RO 
in February 1999.

REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5100 et seq.; Kansas v. Derwinski, 1 Vet. App. 308 
(1991).

Since the RO sent the last supplemental statement of the case 
dated in March 2000, the Board undertook additional 
development on the claim, which is VA exam results dated in 
February 2003, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  Additional medical evidence was 
received and has been associated with the claims file.  
Pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for review of 
the evidence in the first instance.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304,  -
7305, -7316 (Fed. Cir. 2003).  In this case, a waiver of RO 
review has not been received.

Additionally, the Veterans Law Judge who held the hearing in 
February 1999 has left the Board.  Accordingly, the veteran 
should be offered the opportunity to appear again at a 
hearing before the Board.

Accordingly, the case is REMANDED to the RO for the 
following:

		1.  The RO must review additional 
evidence along with the remainder of 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
section 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

		2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC.

		3.  The RO should advise the veteran 
that the Veterans Law Judge who held 
the hearing in February 1999 has left 
the Board and offer the veteran another 
opportunity for a hearing before the 
Board.  If the veteran wishes to 
decline the opportunity for another 
hearing, he should notify the RO that 
he does not want another hearing.  If 
the veteran does not respond to the 
RO's query or does not decline the 
opportunity for another hearing before 
the Board, he should be scheduled for a 
hearing before the Board at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



